Citation Nr: 1423586	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter-in-law



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953, October 1953 to September 1957, and December 1957 to December 1972.  He died in September 2006.  The appellant is the Veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  In July 2014, the appellant and her daughter-in-law testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The Veteran died in September 2006 as the result of esophageal cancer.

2.  The Veteran's esophageal cancer was not related to in-service herbicide exposure, a service-connected disability, or service in any other way.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the December 2010 letter, while including the second and third notice elements above, did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, in a March 2014 medical opinion, a Veteran's Health Administration (VHA) physician specifically noted that the Veteran was service-connected during his lifetime for duodenal ulcer with small diaphragmatic hernia, and discussed at length the possible relationship of such disability to the Veteran's death.  The opinion was sent to the appellant who, in a "Medical Opinion Response Form," signed and dated in April 2014, responded by specifically indicating that she had no further argument or evidence to submit and wished for the Board to immediately proceed with the adjudication of the appeal.  Therefore, the Board will not delay adjudication of the appeal to send any additional notice to the appellant.

Furthermore, although the Veteran was also service-connected during his lifetime for right thumb amputation and an appendectomy scar, there is no indication whatsoever that either disability might in any way be even remotely related to the Veteran's death, and the Board will likewise not delay a decision for notice regarding these disabilities.  Thus, the Board finds that the appellant has not been prejudiced by any error in notice regarding the Veteran's service-connected disabilities, and has been afforded a meaningful opportunity to participate effectively in the processing of her claim.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private medical records, and a letter from the Veteran's private physician have been obtained.

Also, an opinion regarding the cause of the Veteran's death was provided by a VHA physician in March 2014.  This report was based on a thorough review and discussion of the pertinent evidence and was adequate as, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2013 Board hearing, the VLJ complied with these requirements.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Cause of Death

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based on exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based on extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection may be established by showing that a disorder resulting in disability or death was in fact causally linked to Agent Orange exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.303.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service treatment records reflect that the Veteran was hospitalized for 11 days in May and June 1965 for dull, aching pain in the lower chest or epigastrium.  Upper GI series revealed a small duodenal ulcer with no spasm or deformity.  October 1972 stomach examination revealed a small sliding-type hernia and minimal deformity of the duodenal cap, secondary to peptic ulcer.

Post-service, on April 1974 VA examination, the Veteran reported dyspeptic symptoms since 1953 with pyrosis that was eased with antacids.  Upper GI series at that time revealed normal peristaltic activity in the esophagus, stomach, and proximal small bowel, with no ulcers identified and a normal appearing esophagus without evidence of hiatal hernia.  The duodenal bulb appeared reasonably well-formed and no definite ulcers could be identified.  The impression was normal upper GI study.  

In a May 1974 rating decision, the Veteran was granted service connection for duodenal ulcer with small diaphragmatic hernia, effective January 1973, rated noncompensable (0 percent).  

Private treatment records reflect that in March 2006 the Veteran complained of diffuse abdominal pain causing decreased appetite over two weeks, and that he had been taking Maalox.  The original assessment was abdominal disease of unclear etiology, consider peptic ulcer disease.  In April 2006, the Veteran was treated for periumbilical epigastric pain for the past two months.  At that time, it was noted that he had a distant history of ulcer disease, but nothing recently.  In April 2006, biopsy of the esophagogastric junction revealed high grade dysplasia with adenocarcinoma, which appeared invasive.  In May 2006, moderately to poorly differentiated adenocarcinoma with apparent origin from gastroesophageal junction was diagnosed, and gastrectomy and partial esophagectomy was performed.

The Veteran died in September 2006.  His death certificate lists the immediate cause of death as esophageal cancer an lists no contributory causes.  During his lifetime, the Veteran was service-connected for the disabilities of right thumb amputation, rated 20 percent, and appendectomy scar and duodenal ulcer with small diaphragmatic hernia, each rated noncompensable.

The record does not reflect, and the appellant does not contend, that the Veteran died of any disease or condition other than esophageal cancer, or that esophageal cancer began until many years after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, as reflected in her August 2011 substantive appeal and July 2013 hearing testimony, she asserts that the Veteran's esophageal cancer was the result of in-service Agent Orange exposure.  

The Veteran served in Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to Agent Orange in service.  However, the appellant's claim must nonetheless be denied.

Esophageal cancer is not a disease listed under 38 C.F.R. § 3.309(e), and is therefore not presumed to be related to the Veteran's in-service herbicide exposure.  Furthermore, the weight of the competent and probative evidence is against a finding of service connection for the cause of the Veteran's death.  In this regard, the record contains two conflicting medical opinions.

In May 2011, the Veteran's private physician, Dr. C.S., stated that the Veteran had died of metastatic esophageal cancer, that he had potentially been exposed to Agent Orange in service, and that it was "certainly possible that his cancer may have been related to his exposure to Agent Orange."

In March 2014, a VHA physician reviewed the entire record and opined that the Veteran's esophageal cancer was highly unlikely caused by his Agent Orange exposure, and that it was highly unlikely that his esophageal cancer was caused or aggravated by his service-connected duodenal ulcer.  The physician explained that there was no data to support the theory that the Veteran's esophageal cancer was caused by exposure to Agent Orange, with no pathological basis, genetic poly morphisms, endoscopic evidence, or epidemiologic studies to support that hypothesis.  The physician noted the opinion of Dr. C.S., but stated that it was pure conjecture with no support or rationale to justify it.  The examiner further explained that because the Veteran did not have a demonstrated Barrett's esophagus or high-grade metaplasia associated with his service-connected duodenal ulcer and small diaphragmatic hernia, it was highly unlikely that his esophageal cancer was due to or aggravated by this condition.  

The Board finds the March 2014 VHA physician's opinion to be persuasive, and to be more probative than the May 2011 opinion of Dr. C.S.  While both physicians had appropriate expertise to provide such an opinion, the VHA examiner provided definite opinions, including that it was highly unlikely that Agent Orange was related to the Veteran's esophageal cancer, while Dr. C.S.'s opinion was equivocal, merely asserting that it was "certainly possible that his cancer may have been related to his exposure to Agent Orange."  Furthermore, Dr. C.S. provided no rationale or explanation for his opinion, while the VHA physician provided a comprehensive rationale after thoroughly reviewing, discussing, and citing to record, and referencing the pertinent medical literature, which she attached to the opinion.  There is no other evidence contradicting the opinions of the VHA examiner, and none has been identified by either the appellant or her representative. 

Thus, the Board finds the weight of the evidence to be against a finding that the Veteran's esophageal cancer, and resulting death, was related to in-service herbicide exposure, a service-connected disability, or service in any other way.  Accordingly, service connection for the cause of his death must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


